Citation Nr: 1136996	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder secondary to a service-connected back disability.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected back disability.

3.  Entitlement to an increased rating for a service-connected back disability, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran waived RO consideration of additional evidence submitted in support of his claims.  Also at the hearing, the Veteran perfected his appeal as to the issues of service connection for a psychiatric disorder and a bilateral knee disorder.

The issues of service connection for a bilateral knee disability and entitlement to an increased rating for a service-connected back disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's mood disorder is related to his service-connected back disability.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993). 

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue on appeal arose as a claim for service connection for an anxiety disorder, which the RO recharacterized as a claim for service connection for a partner relational problem and denied on the grounds that it was not caused by his service-connected back disability.  However, a claim for service connection for an anxiety disorder encompasses claims for service connection for all mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This decision grants service connection for a different acquired psychiatric disability, a mood disorder, which the Board finds is a grant of the claim for service connection for a psychiatric disorder.

The Veteran asserts that his currently diagnosed psychiatric problems are secondary to his service-connected back disability.  Specifically, in testimony before the Board, the Veteran has asserted that he becomes irritable when he experiences pain related to his back disability and that he receives mental health treatment for psychiatric problems secondary to his back pain.  The Veteran has not asserted that his psychiatric disability is related to his active service.  Thus, in view of the Veteran's contention, and as the evidence of record, including the service medical records, does not otherwise suggest that the Veteran's current psychiatric problems may be directly related to service, the Board will consider the Veteran's claim on a secondary basis only.

VA medical records show that the Veteran was receiving psychiatric treatment as early as December 2008, although it does not appear that all VA medical records pertaining to psychiatric treatment have been associated with the claims file.  Available VA medical records show psychiatric treatment in March 2010, at which time the Veteran was noted to have chronic back pain with a secondary mood disorder.  He was also noted to be experiencing significant family problems that were contributing to a majority of his stress.  The Veteran reported feelings of anger and frustration towards his ex-wife, problems with his children, and noted that he struggled with insomnia whenever he thought about the situation with his ex-wife and children.  The Veteran was noted to be doing better on his current medications, which included antidepressants and anti-anxiety medication.  Mental status was intact and mood and affect were euthymic.  The psychiatrist diagnosed mood disorder secondary to chronic pain; relational problem, not otherwise specified, with ex-wife over children visitation; and impulse control disorder.  A September 2010 VA active problem list also notes a diagnosis of mood disorder due to a general medical condition.

During an October 2010 VA examination, the Veteran reported frustration at having to drive a long distance to see his three children from his second marriage.  He noted that his third and current wife did not accept his children from his previous marriage and as a result, they were separated and heading towards divorce.  The Veteran reported that he had trouble falling asleep and felt "wound up" until midnight.  He reported that he felt restless and impatient and did not get tired until midnight.  He stated that prior to going to sleep he ruminated about work issues, problems with his second wife, and he worries about his children.  He reported that he woke two times in the night to use the bathroom or because of back spasms.  Mental status examination was normal.  

Based on examination of the Veteran, a review of the claims file, and electronic review of VA psychiatry notes dated between December 2007 and August 2010, the examiner diagnosed partner relational problem.  The examiner noted that the Veteran reported episodes of daily frustration and was not sure what brought them on.  He also ruminated about work and described ongoing frustration, irritability, worry, and broad anxiety related to visitation arrangements with his children and interactions with his ex-wife.  The examiner found no evidence that the periods of anxiety and frustration were related to his back condition and noted that progress notes from his medication management sessions focused on the family conflicts.  Therefore, the examiner opined that the Veteran's current anxiety was not caused by or a result of his service-connected back disability.  The examiner noted that the Veteran did not mention his back condition during discussion of his ongoing frustration, irritability, feelings of betrayal, and being treated unfairly by his second wife regarding visitation.  The examiner acknowledged that the Veteran's psychiatrist diagnosed a mood disorder secondary to chronic pain and a relational problem not otherwise specified, but again noted that the progress notes focused on familial tension rather than back pain.

Thereafter, during VA psychiatric treatment in December 2010, the Veteran reported feeling comfortable with being single and he discussed spending Christmas with his children.  He also discussed his back and knee problems and related pain affecting his functioning.  He reported going for daily walks but felt that his condition was worsening because of it.  The VA psychiatrist noted that even though the Veteran no longer had the family stressor, he still had chronic pain that contributed to his mood changes.  It was advised that he continue his current medications, which included antidepressants and anti-anxiety medications.  The psychiatrist diagnosed a mood disorder secondary to chronic pain; adjustment disorder secondary to family problems and separations, which appeared to be resolved and doing better; problems in the primary family; and impulse control disorder, not otherwise specified, which the Veteran was managing well.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that VA medical records showing a diagnosis of and treatment for a mood disorder secondary to chronic pain, including back pain, to be probative and persuasive evidence in support of the Veteran's claim.  Those diagnoses were made by a VA treating psychiatrist contemporaneously with treatment of the Veteran and were based on the psychiatrist's medical expertise, clinical evaluation of the Veteran, and familiarity with the Veteran's history.  They are therefore accorded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

In contrast, the Board finds the October 2010 VA examiner's opinion, indicating that the Veteran's psychiatric problems were not caused by or a result of his service-connected back disability, to be less probative and persuasive, as it is not supported by adequate rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner's conclusion that there was "no evidence that [the Veteran's] periods of frustration are in any way related to his back condition" is directly contradicted by the VA medical records which show competent medical diagnoses of a mood disorder secondary to chronic back pain that were made by a VA psychiatrist contemporaneously with treatment of the Veteran.  

The Board acknowledges that the Veteran has experienced psychiatric problems as a result of nonservice-connected family problems and that the available VA psychiatric records tend to focus on those problems as a primary cause of the Veteran's stress.  Nevertheless, the record evidences a lengthy history of chronic back pain with acute exacerbations for which the Veteran has been prescribed pain killers, and a VA psychiatrist has attributed at least some part of the Veteran's psychiatric problems, diagnosed as a mood disorder, to chronic pain resulting from his service-connected back disability.  The Board also finds probative the fact that during VA treatment subsequent to the October 2010 VA examination, the Veteran was found by his treating psychiatrist to have an ongoing mood disorder secondary to his chronic pain, despite resolution of his familial stressors.  The Veteran also provided competent lay testimony during his March 2011 Board hearing that he experiences irritability secondary to his back pain.

In light of the probative medical evidence showing a nexus between the Veteran's diagnosed mood disorder and his service-connected back disability, which the Board finds outweighs or at least is of equal weight to the single contrary opinion, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Reasonable doubt is therefore resolved in favor of the Veteran to find that his mood disorder is related to his service-connected back disability.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that service connection for a mood disorder is warranted.


ORDER

Service connection for a mood disorder is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a bilateral knee disability and his claim for an increased rating for his service-connected back disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281  (1993).

The record shows that the Veteran was most recently afforded a VA spine examination in April 2008.  At that time, he complained of progressively worsening back pain, including increased pain at night that woke him from his sleep.  The Veteran reported that he suffered from constant pain that radiated to his bilateral hips and legs.  The pain was located in his lower thoracic to lumbar spine and was described a dull, aching pain with occasional spasms.  He also experienced severe painful flare-ups in response to certain activities, such as manual labor or prolonged sitting or standing.  The Veteran stated that he used to miss a lot of work due to flare-ups of his back disability but that he had since been promoted and had less manual labor responsibilities.  

Clinical evaluation of the thoracic spine revealed objective evidence of spasms on the left, pain with motion bilaterally, and tenderness bilaterally.  Posture, head position, and gait were all normal, and there was symmetry in the appearance of the spine.  There were no abnormal spinal curvatures.  Motor, sensory, and reflex testing were all normal.  Range of motion testing of the thoracolumbar spine revealed flexion limited to 80 degrees, with pain from 25 degrees to 80 degrees; extension from 0 degrees to 30 degrees, with pain from 15 degrees to 30 degrees; right lateral flexion from 0 degrees to 30 degrees with pain from 10 degrees to 30 degrees; left lateral flexion from 0 degrees to 30 degrees with pain from 20 degrees to 30 degrees; and, lateral rotation from 0 degrees to 30 degrees, bilaterally.  Flexion, extension, and bilateral flexion revealed pain on active motion, passive motion, and following repetitive use.  However, the VA examiner found no evidence of additional loss of motion on repetitive use.  Imaging revealed known prior vertebral compressions at T12 and L1.

Based on the results of the examination, the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and compression fracture T12-L1 with associated traumatic arthritis.  The examiner had access to the Veteran's computerized patient records, but did not indicate that the entire claims folder had been reviewed. 

The record thereafter shows that the Veteran has continued to receive VA outpatient treatment for his back disability.  In particular, a January 2009 VA medical record indicates that an additional non-steroidal anti-inflammatory medication was prescribed to treat the Veteran's back disability.  The Veteran also indicated in a June 2008 statement that his back disability was worsening.  The Board finds that the Veteran's April 2008 VA examination is somewhat stale and the subsequent evidence tends to show that his service-connected back symptoms may have worsened since that examination.  Thus, the Board concludes that an additional examination is necessary to assess the current severity of the Veteran's service-connected back disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That additional examination, in contrast with the one conducted in April 2008, should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's complaints must be viewed in relation to their history).

An additional VA examination is also warranted with respect to the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran contends specifically that his current bilateral knee disability is secondary to his service-connected back disability.  The Board also observes that service medical records document a leg length discrepancy found in service and a complaint related to the left knee.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, although the Veteran specifically asserts that his bilateral knee disability is secondary to his back disability, in view of the evidence of complaints related to the left knee and a leg length discrepancy in the service medical records, the Board must now consider whether service connection for a bilateral knee disability is warranted on a direct basis or as secondary to his service-connected back disability.

The Veteran's enlistment examination in October 1983 revealed no complaints or clinical findings related to the lower extremities, including any leg length discrepancy.  Service medical records show that in August 1985, the Veteran complained of a one year history of low back pain with episodes of popping when playing golf or stretching and increased pain with prolonged standing.  He reported that he was seen by a doctor who informed him that one leg was about one inch shorter than the other, although it was noted that the service medical records did not contain an entry for that visit.  Thereafter, it was noted throughout the service medical records that the Veteran's right leg was shorter than his left leg and the Veteran was eventually prescribed a lift for his shoe.  In March 1986, the Veteran sought treatment for complaints of low back pain and left knee pain.  Physical examination revealed tenderness over the lateral collateral ligament.  A lumbar strain was assessed but there was no diagnosis made related to the left knee.  A March 1987 physical evaluation board examination report notes a leg length discrepancy and complaints of cracking and popping in the back, left hip, and left sacroiliac area.  The Veteran was eventually separated from service due to his back disability.

Available post service medical records are negative for complaints related to the knees until May 2010.  At that time, the Veteran complained of bilateral knee crepitance, but denied pain.  It was noted that the Veteran was status post left knee arthroscopy in 2002.  Chronic bilateral knee pain was diagnosed and ibuprofen was prescribed.  The Veteran was also scheduled to undergo weight-bearing x-rays of both knees.  Thereafter, VA medical records show complaints of ongoing knee pain and crepitance.

During VA examination in October 2010, the Veteran reported an onset of bilateral knee pain in 2009 and a six to eight month history of popping and grinding when going up and down steps.  He also reported a one to two year history of stiffness, and recent swelling in the right knee.  He indicated that he had a leg length discrepancy for which he was given a lift three years prior but added that the lift worsened his condition.  He reported a history of a private left knee arthroscopy and debridement in 2002.  Physical examination revealed a normal gait.  Bilaterally, there was evidence of guarding of movement, crepitation, clicks or snaps, grinding, and subpatellar tenderness.  Range of motion testing was within normal limits bilaterally, without objective evidence of pain with motion or following repetitive motion.  The left leg measured 100 centimeters and the right leg measure 98 centimeters.  The examiner noted an exquisitely positive apprehension sign bilaterally, compatible with chondromalacia patellae.  No abnormalities were found on x-ray imaging of the bilateral knees, however, an MRI revealed bilateral medial meniscus tears. 

Based on examination of the Veteran and a review of the Veteran's claims file, the examiner diagnosed chondromalacia patellae, bilateral medial meniscus tears, and foreshortening of the right leg two centimeters less than the left.  The examiner opined that that the Veteran's bilateral knee disabilities were not caused by or a result of the Veteran's service-connected spine condition.  The examiner noted that the particular findings causing pain in the Veteran's knees were not anatomically or pathologically related to his back condition.  It was noted that the foreshortening of the leg might contribute to the knee and back condition but that the back did not cause the foreshortening of the leg or knee condition.

Subsequent to the October 2010 VA examination, the Veteran continued to receive VA treatment for his bilateral knee symptoms.  In February 2011, he was diagnosed with chronic bilateral knee pain secondary to degenerative joint disease with grade 4 chondromalacia patella on the left side.  At that time, it was noted that the Veteran's knee pain was likely exacerbated by his chronic back pain.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, although the Veteran was afforded a VA examination in October 2010, that examination was limited to consideration of the Veteran's knee disabilities on a secondary basis only.  The examiner did not address whether the Veteran's leg length discrepancy found on examination and noted by the examiner to possibly contribute to the Veteran's other knee disabilities, was incurred in or aggravated by his military service.  Nor did the examiner address whether the Veteran's other knee disabilities were directly related to his military service, including to his documented complaints of left knee pain in service.  Moreover, the Board finds that the October 2010 VA examiner's opinion, indicating that the Veteran's low back disability did not cause his bilateral knee disabilities, is incomplete for rating purposes as the opinion did not address whether the Veteran's service-connected back disability has aggravated his bilateral knee disabilities.  The Board observes that a VA medical record dated subsequent to the October 2010 VA examination suggests that the Veteran's bilateral knee pain is exacerbated by his back pain.  Accordingly, the Board finds that a remand for an additional VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's bilateral knee disability claim .

Additionally, it appears that private medical records may be outstanding.  In his April 2009 substantive appeal, the Veteran reported current treatment with a back and spine specialist.  The Veteran also testified during his March 2011 hearing regarding private records that were submitted by the Veteran to the VA Medical Center (VAMC) and which do not appear to have been associated with the claims file.  Additionally, the Veteran has reported undergoing private arthroscopic knee surgery in 2002, however no records from that surgery have been associated with the claims file.  As the Veteran has put VA on notice that private records exist pertaining to his back and knee disabilities, those records should be obtained on remand.  

Finally, as the record suggests that there are existing VA medical records that have not been associated with the claims file, and as the claims are being remanded for development on other bases, the Board finds that efforts to obtain any relevant outstanding VA medical records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Centers in Clarksburg, West Virginia, and Pittsburgh, Pennsylvania, pertaining to the Veteran's bilateral knee and back disabilities.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his back and knee disabilities.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected back disability and the etiology of his bilateral knee disabilities.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which document a leg length discrepancy and complaints of left knee pain, and VA medical records showing periodic treatment for bilateral knee symptoms and suggesting that the Veteran's back disability may exacerbate his bilateral knee disabilities.  The examiner should also address the opinion of the October 2010 VA examiner, indicating that the Veteran's back disability did not cause his bilateral knee disabilities, and the report of the Veteran's April 2008 examination  and his assertions that his back disability has worsened.  The examiner should also consider any lay and clinical evidence suggesting a continuity of knee symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's service-connected back disability. 

b)  Provide range-of-motion and repetitive motion findings of the thoracolumbar spine and state whether ankylosis is shown. 

c)  Note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss. 

d)  State the length of time during the past 12 months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

e)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis: complete (manifested by symptoms including foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or, very rarely, lost) and incomplete.  For incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct any necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies, if necessary.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained. 

f)  Discuss whether the Veteran's low back disability is productive of any additional functional impairment.

g)  Diagnose all current knee disabilities.

h)  State whether it is it at least as likely as not (50 percent probability or greater) that any bilateral knee disability was caused by the Veteran's service-connected back disability.

i)  State whether it is it at least as likely as not (50 percent probability or greater) that any bilateral knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disability) by the Veteran's service-connected back disability.

j)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's leg length discrepancy was incurred in or aggravated by his active service.  If it is a congenital or development deformity, please so state.

k)  If the leg length discrepancy was incurred in or aggravated by service, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's leg length discrepancy caused or aggravated any other knee disability.

l)  State whether it is at least as likely as not (50 percent probability or greater) that any other knee disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service. 

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


